 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   REED GRANTHAM, CA Bar #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     NICHOLAS DELT
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:17-cr-00199-DAD-BAM
12                    Plaintiff,                   STIPULATION TO CONTINUE
                                                   SENTENCING; ORDER
13   vs.
                                                   Date: April 1, 2019
14   NICHOLAS DELT,                                Time: 10:00 a.m.
                                                   Judge: Hon. Dale A. Drozd
15                    Defendant.
16
17
18          IT IS HEREBY STIPULATED, by and between the parties, through their respective
19   counsel, Assistant United States Attorney Ross Pearson, counsel for plaintiff, and Assistant
20   Federal Defender Reed Grantham, counsel for defendant Nicholas Delt, that the sentencing hearing
21   currently scheduled for February 25, 2019, be continued to April 1, 2019, at 10:00 a.m.
22          This matter was previously set for sentencing on January 7, 2019, at 10:00 a.m. On
23   November 6, 2018, the January 7, 2019 sentencing date was moved by the Court via minute order
24   to January 9, 2019, at 10:00 a.m. Due to a scheduling conflict related to the new date, the matter
25   was re-set for February 25, 2019. Defense counsel recently learned that Mr. Delt’s wife is due to
26   give birth to the couple’s fourth child in mid-to-late February. Defense counsel has communicated
27   this information to government counsel who has indicated that the government does not object to
28   continuing the sentencing in this matter until April 1, 2019. Such a date is a mutually agreeable
 1   date for both parties. As this is a sentencing hearing, no exclusion of time is necessary.
 2
 3                                                 Respectfully submitted,
 4                                                 McGREGOR W. SCOTT
                                                   United States Attorney
 5
 6   Date: January 30, 2018                        /s/ Ross Pearson
                                                   ROSS PEARSON
 7                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
 8
 9                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
10
11   Date: January 30, 2019                        /s/ Reed Grantham
                                                   REED GRANTHAM
12                                                 Assistant Federal Defender
                                                   Attorney for Defendant
13                                                 NICHOLAS DELT
14
15
16
                                                 ORDER
17
18          GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the sentencing hearing
19   set for Monday, February 25, 2019 at 10:00 a.m. before the Honorable Dale A. Drozd be continued
20   to Monday, April 1, 2019, at 10:00 a.m.
21
     IT IS SO ORDERED.
22
23      Dated:     January 30, 2019
                                                          UNITED STATES DISTRICT JUDGE
24
25
26
27

28



                                                      2
